If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


 RISPENS SEEDS, INC.,                                                  UNPUBLISHED
                                                                       March 12, 2020
                Plaintiff/Counterdefendant/Third-
                Party Plaintiff-Appellee,

 v                                                                     No. 347079
                                                                       Kalamazoo Circuit Court
 BAILEY FARMS, INC.,                                                   LC No. 2016-000052-CK

                Defendant/Counterplaintiff-
                Appellant,
 and

 SYNGENTA SEEDS, LLC, formerly known as
 SYNGENTA SEEDS, INC.,

                Third-Party Defendant-Appellee.



Before: MURRAY, C.J., and METER and K. F. KELLY, JJ.

PER CURIAM.

        In this contract dispute between agricultural merchants, plaintiff Rispens Seeds sued
defendant Bailey Farms on theories of breach of contract and account stated after Bailey Farms
refused to pay a portion of a seed bill for seedless watermelons and their corresponding pollenizers.
Bailey Farms filed a countercomplaint, claiming breach of express and implied warranties and
breach of contract on the basis that the watermelons, when planted as instructed, showed a high
instance of a watermelon disease called “hollow heart.” The trial court granted summary
disposition to Rispens Seeds and entered judgment in favor of Rispens Seeds in the amount of
$53,413.36. Bailey Farms now appeals as of right. We affirm.

                                        I. BACKGROUND

       Bailey Farms is a Michigan corporation engaged in commercial farming operations
involving seedless watermelons. Rispens Seeds is an Illinois corporation that sells seeds, plants,



                                                -1-
and related products to commercial growers. Among the products that Rispens Seeds distributes
is a pollenizer plant, SP-6, used for pollination of seedless watermelon. SP-6 is manufactured by
Syngenta Seeds, a Delaware limited liability company with its principal place of business in
Minnesota. Syngenta has since developed a new pollenizer, SP-7, which it markets as producing
larger flowers and more pollen than SP-6.

        For the 2015 growing season, Bailey Farms purchased several varieties of watermelon
seeds as well as SP-6 seeds from Rispens Seeds. At issue in this case is Bailey Farms’ planting of
“Exclamation” and “Captivation” seedless varieties of watermelon. According to Bailey Farms’
president, Howard Bailey, Rispens Seeds advised him to plant SP-6 with seedless watermelon at
a 1:3 ratio. Bailey Farms followed this directive and, according to Bailey Farms, its Captivation
and Exclamation crops experienced unprecedented levels of hollow heart. After providing the
watermelon seeds as well as those for the SP-6 pollenizer, Rispens Seeds sent Bailey Farms
invoices for the products. Bailey Farms paid some, but not all, of the balance owing on the
products it purchased from Rispens Seeds, indicating that the reduction in price was because of
the hollow-heart issue.

        Rispens Seeds filed the current lawsuit seeking payment of the outstanding balance on
theories of breach of contract and account stated. Bailey Farms filed a countercomplaint, claiming
breach of express and implied warranties and breach of contract on the basis that SP-6, used as
recommended by Rispens Seeds, caused the hollow-heart issues. The trial court granted summary
disposition to Rispens Seeds on its claims as well as Bailey Farms’ counterclaims.1 In granting
summary disposition under MCR 2.116(C)(10), the trial court concluded (1) that Bailey Farms
failed to present sufficient causation evidence to support its theory that SP-6 caused hollow heart
and (2) that contractual disclaimers and limitations on liability precluded Bailey Farms’ claims.
The trial court entered judgment in favor of Rispens Seeds in the amount of $53,413.36, which
included interest calculated according to a provision in the invoices sent by Rispens Seeds to
Bailey Farms. This appeal followed.

                                         II. ANALYSIS

                                        A. CAUSATION

        Bailey Farms first argues that the trial court erred by granting summary disposition to
Rispens Seeds on the basis that Bailey Farms offered insufficient evidence to support its theory
that SP-6, used as directed by Bailey Farms, caused hollow heart. “We review de novo a trial
court’s grant or denial of summary disposition.” Tomra of North America, Inc v Dep’t of Treasury,
325 Mich. App. 289, 293-294; 926 NW2d 259 (2018). “A motion for summary disposition under
MCR 2.116(C)(10) tests the factual sufficiency of a claim, and is appropriately granted when,
except as to the amount of damages, there is no genuine issue as to any material fact, and the
moving party is entitled to judgment as a matter of law.” Id. at 294.




1
 The trial court also dismissed Rispens Seeds’ third-party complaint against Syngenta Seeds, LLC,
as moot. The claims against Syngenta are not at issue on appeal.

                                               -2-
        In responding to a motion for summary disposition, a party bearing the burden of proving
causation must “set forth specific facts that would support a reasonable inference of a logical
sequence of cause and effect.” Skinner v Square D Co, 445 Mich. 153, 174; 516 NW2d 475 (1994).
Causation may be shown circumstantially, but “[t]o be adequate, a [party’s] circumstantial proof
must facilitate reasonable inferences of causation, not mere speculation.” Id. at 164. “[T]he
evidence need not negate all other possible causes,” but “this Court has consistently required that
the evidence exclude other reasonable hypotheses with a fair amount of certainty.” Craig ex rel
Craig v Oakwood Hosp, 471 Mich. 67, 87-88; 684 NW2d 296 (2004) (internal citation and
quotation marks omitted). “Our case law requires more than a mere possibility or a plausible
explanation.” Id. at 87. In other words, “litigants do not have any right to submit an evidentiary
record to the jury that would allow the jury to do nothing more than guess.” Skinner, 445 Mich. at
174.

        Briefly stated, the crux of Bailey Farms’ counterclaims and defenses is that SP-6 caused
hollow heart in Bailey’s fields when used at the recommended ratio of 1:3. Maintaining that
Rispens warrantied the performance of SP-6 at a 1:3 ratio, Bailey Farms contends that the failure
of SP-6 to perform as promised supports counterclaims for breach of warranties and breach of
contract, and that it constitutes a defense to Rispens Seeds’ claims for breach of contract and
account stated. According to Bailey Farms, it presented sufficient causation testimony in the form
of expert deposition testimony from Bailey, expert deposition testimony from Walter Edwin Kee,
an affidavit from Kee, and information that Syngenta released a new product, SP-7, that improves
upon SP-6. We disagree and conclude that the trial court did not err by granting summary
disposition to Rispens Seeds.

        In support of its theory that SP-6 used at a 1:3 ratio causes hollow heart, Bailey Farms first
offered testimony from Bailey about his observations of hollow heart in his fields. Bailey testified
that the hollow heart occurred in fields where he planted Exclamation and Captivation
watermelons and SP-6 at a 1:3 ratio when SP-6 was the only pollination source. Bailey stated that
hollow heart did not appear to the same degree in fields where SP-6 was used at a higher ratio or
where other pollination sources were present. Bailey testified, however, that hollow-heart was not
an issue with another variety of seedless watermelon planted at a 1:3 ratio with SP-6. Still, Bailey
maintained that SP-6 inadequately pollinated the seedless watermelons, given that, although he
had experienced some hollow-heart in other years, 2015 was the first year he used SP-6 and,
despite no change in farming practices, hollow heart spiked in that year. Nevertheless, Bailey
could not explain how pollen affected watermelon physiologically; he did not engage in any
scientific testing regarding his opinions on the cause of hollow heart; and he did he know whether
researchers had identified the cause of hollow heart. Bailey averred that other farmers had issues
with SP-6, but he could not provide any scientific analysis of those farms.

        For his part, Kee, a vegetable crop specialist at the University of Delaware, testified that
his research included applied research on watermelon-crop yields and quality, but he never
researched hollow heart in Michigan or conducted testing on SP-6. Kee did not consider himself
an expert on seedless watermelon genetics or on inedible pollenizers. Kee testified that hollow
heart is a complex issue that could be caused by “a lot of different factors,” including
overfertilization, nutritional deficiencies, high temperature, excessive moisture, and certain
pesticides. According to Kee, hollow heart is usually caused by an interaction of a combination


                                                 -3-
of factors. Indeed, another expert, Alan Walters, agreed that hollow heart arises from a number of
factors and how they interrelate.

        In attempting to identify SP-6 as a cause of hollow heart among all the possibly
contributing causes of hollow heart at Bailey Farms in 2015, Kee testified that it was his
understanding—and the basis for his opinion—that hollow heart occurred at lower rates in Bailey
Farms’ fields with more SP-6 or seeded watermelons as another source of pollination, suggesting
that “more pollen” “reduced the hollow heart.” Notably, however, he also acknowledged that he
could not “identify if, in fact, the SP-6 was a cause of hollow heart in Bailey’s fields in 2015.” He
indicated that he still had a “couple of questions” and that “more research” was needed. More
fully, Kee’s causation testimony was as follows:

               My opinion is through the process of elimination that there’s something
       about that one pollinator that he used that year, SP-6. Now—I’ve shared with Mr.
       Bailey and [Bailey Farms’ attorney]—I cannot say that there’s something wrong
       with SP-6. What I can say is that there is something that happened that happened
       [sic] here. I guess let me rephrase that. I don’t know what’s wrong with SP-6, if
       anything, but there might be something wrong.

               And that if I was handling this situation out in a field in Delaware without
       legal representation involved yet, I would have all the parties in the field talking
       and thinking about the possibility of why there is an excessive amount of hollow
       heart in a field. And we would have gone through all of those factors that I went
       through and then the focus would be on what about this pollinator? Was it a mix-
       up in the distribution? Was there something wrong in the production? What could
       have happened that made the correlation between SP-6 and the high incident of
       hollow heart[?]

               And please understand, I’m posing those as questions to be asked. I’m not
       saying this is definitely it. I’m just saying that would be the next line of concern in
       trying to figure out what happened here.

                                              * * *

               I’m giving the opinion that SP-6 is possibly correlated to the problem and
       that—that further investigation needs to be looked into that seed lot, what happened
       in the greenhouse, all those kind of questions. And I arrived at that through the
       process of elimination that the other factors don’t point towards the high incident
       of hollow heart that happened here. [emphasis added.]

 In other words, Kee opined that “there might be something wrong SP-6, but there might not be
something wrong with SP-6.” Although attempting to discount some other possible factors, Kee
also agreed that he could not offer an opinion on the cause of hollow heart at Bailey Farms with
“a reasonable degree of scientific certainty.”

       More generally, Kee did not testify that SP-6 was inherently defective or always caused
hollow heart. To the contrary, Kee testified that his observations of commercial fields where SP-

                                                -4-
6 was used in Delaware generally showed “good production,” the “fields looked good,” and the
farmers seemed happy with SP-6. Kee had not done any research to determine whether there was
something wrong with the SP-6 pollenizers themselves. Kee also indicated that the proper planting
ratio for SP-6 was 1 to 3. Rather than identify something wrong with SP-6 at the “seed level” or
the amount of SP-6 recommended, Kee appeared to be concerned with whether there could have
been a problem with “specific seed lots” sent to Bailey Farms or whether “something happened”
to the seeds. As an example, Kee queried whether there had been some sort of “mix-up” at the
greenhouse. Kee also described factors that could impact the effectiveness of a pollenizer.
According to Kee, the effectiveness of SP-6—or any pollenizer—could be affected by
management of the farmer, the transplant producer, problems with the bees transferring pollen
between the pollenizer and the watermelon, and environmental factors such as nutrient
deficiencies, temperatures, and rainfall levels. Kee admitted that, even if pollination causes hollow
heart, it cannot be assumed that hollow heart is caused by a problem with the pollenizer plant.

        Kee later offered an affidavit attempting to explain some of his opinions at his deposition.
For instance, Kee averred that he reviewed his deposition testimony, and that, by his testimony, he
“meant that [he] did not have any opinion as to whether or not something was wrong or some
defect existed with SP-6 generally, not as to whether I could draw my conclusion that SP-6 failed
to sufficiently pollinate melons at Baily Farms in 2015, leading to Bailey Farms’ hollow heart that
year.” He also averred that he had “reviewed additional materials” and that his opinion that SP-6
at a 1:3 ratio was “the only factor that could have caused hollow heart” in Bailey Farms’ fields
“remain[ed] the same.”

        Assuming that these witnesses could be properly qualified as experts on the causes of
hollow-heart in seedless watermelons in Bailey Farms’ fields in 2015, taken as a whole, their
testimony provides evidence of, at most, a correlation between hollow-heart and Bailey’s use of
SP-6. Although Kee’s affidavit more definitely asserts that it was his opinion that SP-6 was the
only factor that could have caused hollow heart at Bailey Farms in 2015, the affidavit did not create
a material question of fact regarding causation. A party cannot contrive to establish a factual issue
by relying on an affidavit contrary to an unfavorable deposition. See Dykes v William Beaumont
Hosp, 246 Mich. App. 471, 479-482; 633 NW2d 440 (2001). This rule applies, not only to a party’s
deposition testimony, but also to opinions by experts. See id. As applied in this case, given Kee’s
deposition testimony to the effect that he could not identify SP-6 as a cause with a reasonable
degree of scientific certainty and that SP-6 was only a possible cause warranting further
investigation, Bailey Farms cannot attempt to create a material question of fact by submitting a
contradictory affidavit in which Kee attempts to more definitely identify SP-6 as an actual cause.

        Without the affidavit, Kee and Bailey could say only that hollow heart occurred in fields
where Bailey planted SP-6 and that SP-6 may be a cause of the issue. “[T]estimony that only
establishes a correlation between conduct and injury is not sufficient to establish cause in fact.”
Teal v Prasad, 283 Mich. App. 384, 392; 772 NW2d 57 (2009). “It is axiomatic in logic and in
science that correlation is not causation. This adage counsels that it is error to infer that A causes
B from the mere fact that A and B occur together.” Craig ex rel Craig, 471 Mich. at 93. In short,
without more, the simple fact that hollow heart occurred in fields with a SP-6 usage at a 1:3 ratio
is not sufficient to establish SP-6 as a cause in fact of the hollow heart that Bailey Farms
experienced in 2015. Accordingly, the testimony provided is insufficient to overcome the motion
for summary disposition.
                                                 -5-
        As a final attempt to establish a question of causation, Bailey Farms notes that Syngenta
has released a new pollenizer, SP-7, which improves on SP-6 insofar as SP-7 has larger flowers
and more flowers, and it flowers earlier than SP-6. As a general matter, however, evidence of a
subsequent design change typically may not be used to prove the existence of a defect in a previous
design. Phillips v J L Hudson Co, 79 Mich. App. 425, 426; 263 NW2d 3 (1977). In any event,
given Bailey Farms’ failure to identify any particular defect in SP-6 that caused hollow heart, it
cannot logically be concluded on the facts of this case that SP-7 was created to remedy a defect in
SP-6 that caused hollow heart or that, more specifically, there was a causal connection between
this unidentified defect in SP-6 and hollow heart at Bailey Farms in 2015. In other words, that
Syngenta subsequently released a better product is not evidence that the previous product was
deficient.

         Therefore, because Bailey Farms failed to establish a material question of fact on the issue
of causation, we affirm the trial court’s grant of summary disposition to Rispens Seeds. Therefore,
it is unnecessary for us to address the trial court’s ruling in regard to the parties alleged contract.

                                           B. INTEREST

        Next, Bailey Farms argues that the trial court erred by calculating interest on the claim
using the interest rate set forth in the Rispens Seeds’ invoices rather than applying MCL 600.6013.
More specifically, Bailey Farms asserts that, even if the parties contracted for a choice of
substantive law other than Michigan, MCL 600.6013 should apply because it is procedural. We
review choice-of-law questions de novo. In re Bibi Guardianship, 315 Mich. App. 323, 328; 890
NW2d 387 (2016).

        The Rispens Seeds invoices provide for an interest rate of 18% per year, apparently
applying an Illinois provision to reach that conclusion. Rather than calculating interest under the
invoices, Bailey Farms asserts that the trial court should have calculated interest in keeping with
Michigan’s prejudgment interest statute, MCL 600.6013. Bailey Farms, however, does not
identify what provision of MCL 600.6013 the trial court should have applied, nor does Bailey
Farms address what prejudgment interest is generally permitted in Illinois.

        Moreover, several documents in the lengthy chain of documentation between Bailey
Farms, Rispens Seeds, and Syngenta purport to apply Minnesota law “without regard to any
conflict of law provision.” Likewise, under the Rispens Seeds invoices, Illinois law governs the
“rights, duties, obligations, performance, enforcement and substantive and procedural issues
arising out of this Contract.” Although “[a] court usually applies its own local law rules
prescribing how litigation shall be conducted even when it applies the local law rules of another
state to resolve other issues in the case,” Restatement Conflict of Laws, 2d § 122 (1971), where
the parties specifically contract to the procedural rules of another state, the procedural rule may
govern. See OrbusNeich Med Co, Ltd, BVI v Boston Science Corp, 694 F Supp 2d 106, 114 (D
Mass, 2010).

        Bailey Farms’ argument regarding the interest provisions of the judgment amounts to an
entire two paragraphs of their brief. In short, Bailey Farms states only that, because MCL 600.6013
is procedural, it should apply over the invoices. Under the unique factual circumstances of this
case, this argument is insufficient to warrant our review. Specifically, Bailey Farms failed to

                                                 -6-
present any particularized argument as to the relevant portions of MCL 600.6013 or the choice-of-
procedural-law provision—issues which are necessary to address in deciding this issue. “It is not
sufficient for a party simply to announce a position or assert an error and then leave it up to this
Court to discover and rationalize the basis for his claims, or unravel and elaborate for him his
arguments, and then search for authority either to sustain or reject his position.” Wilson v Taylor,
457 Mich. 232, 243; 577 NW2d 100 (1998) (internal citation and quotation marks omitted). An
appellant’s failure to properly address the merits of his assertion of error constitutes abandonment
of the issue. Yee v Shiawassee Co Bd of Comm’rs, 251 Mich. App. 379, 406; 651 NW2d 756 (2002).
Accordingly, we are unable to conclude that the trial court’s interest calculation was erroneous.

       Affirmed.



                                                             /s/ Christopher M. Murray
                                                             /s/ Patrick M. Meter
                                                             /s/ Kirsten Frank Kelly




                                                -7-